EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy D. MacIntyre (42,824) on 3/14/2022.

The application has been amended as follows: 
IN THE CLAIMS

1. (Previously Presented) A radio communication method in a radio communication system comprising a base station apparatus and a radio signal processing apparatus for communicating with the base station apparatus, the radio communication method comprising: 
granting radio control information to a packet, where the radio control information specifies a radio scheme to be used as a parameter required for radio communication and the parameter comprising a value of a radio frequency, a value of a band, and a value of a transmission gain specified to be used in radio communication,
setting a value of the radio frequency, a value of the band, and a value of the transmission gain of the base station apparatus; and 
transmitting the packet from the base station apparatus after the radio control information has been removed from the packet, where the packet is transmitted in 

2. (Cancelled)  

3. (Previously Presented) The radio communication method according to claim 1, further comprising: 2Application No.: 17/047,361Docket No.: 18642-000045-US-NP when a piece of the radio signal processing apparatus is capable of processing a plurality of radio schemes, 
performing, by the radio signal processing apparatus, a first selection of a radio scheme to be used for the radio communication from the plurality of radio schemes with reference to the packet to which the radio control information is granted in granting the radio control information, 
wherein the radio signal processing apparatus uses the radio scheme selected in the first selection to process the packet to which the radio control information is granted and transmit the processed packet to the base station apparatus.  

4. (Previously Presented) The radio communication method according to claim 1, further comprising: 
when a piece of the radio signal processing apparatus is capable of processing one radio scheme, 
performing a second selection of a radio signal processing apparatus capable of processing the packet to which the radio control information is granted with reference to 
wherein the packet to which the radio control information is granted is transmitted to the radio signal processing apparatus selected in the second selection, and 
the radio signal processing apparatus processes the packet to which the radio control information is granted using an available radio scheme and transmit the processed packet to the base station apparatus.  

5. (Cancelled).  
6. (Cancelled). 

7. (currently amended) A base station 
a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: 




8. (Cancelled). 


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Zhang et al (US 2016/0234851 A1) fails to teach 
a base station receiving a packet to which radio control information comprising at least information specifying a radio scheme to be used is granted as a parameter required for radio communication and the parameter comprising a value of a radio frequency, a value of a band, and a value of a transmission gain specified to be used in radio communication and the base station setting a value of the radio frequency, a value of the band, and a value of the transmission gain of the base station and the base station transmitting the packet with the radio control information removed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478